Citation Nr: 1642144	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  05-13 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A § 1318.

3.  Entitlement to Dependents Educational Assistance benefits under Chapter 35.


REPRESENTATION

Appellant represented by:	Morrison & Foerster, L.L.P.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from March 1976 to March 1979 and died on January [redacted], 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Oakland, California Department of Veteran Affairs (VA) Regional Office (RO).  In September 2006, the appellant was afforded a hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  In July 2016, she was afforded a new hearing before the undersigned.  Transcripts of both hearings are in the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for the cause of death and entitlement to dependents educational assistance under Chapter 35 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was not service-connected for any disabilities prior to death.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters dated in November 2003, July 2008, February 2009, and August 2010 that informed her of the evidence needed to substantiate her claims.  The appellant has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Veteran's service treatment records (STRs), service personnel records (SPRs), and pertinent postservice treatment records have been secured.  While the Board acknowledges that additional development will be ordered in the remand portion of this decision, such relates solely to the matters being remanded.  With respect to the appellant's claim seeking DIC under 38 U.S.C.A. § 1318, the evidence is adequate to support a decision on the merits.  Notably, the appellant has not identified any pertinent evidence that remains outstanding.  Moreover, the Board notes that it is denying the DIC claim based on failure to meet a threshold requirement that does not involve any factual dispute.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 1318, the surviving spouse of a deceased veteran may be entitled to DIC benefits even in the absence of a service-connected death. However, under VA law for the purposes of these compensation provisions, the definition of a "deceased veteran" is limited to a veteran who (1) was in receipt of (or entitled to receive) compensation at the time of death for service-connected disabilities rated as totally disabling, and (2) did not die as a result of the Veteran's own willful misconduct.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  

In this case, the Veteran was not service-connected for any disability prior to death.  Therefore, there is no basis upon which DIC could be awarded under 38 U.S.C.A. § 1318.  Accordingly, the preponderance of the evidence is against the appellant's appeal in this matter, and it must be denied.


ORDER

The appeal seeking DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

With respect to the Veteran's remaining  claims, the Board finds additional development is needed before they may be adjudicated on their merits.  

The appellant has argued that the Veteran's cause of death may be related to exposure to herbicide agents in service.  A review of the record shows that there has been no development to verify the alleged exposure to herbicides.  As such, all appropriate development in that regard must be completed, as well as any further action indicated by the results of such development (i.e., a medical opinion).

As the matter of entitlement to dependents educational assistance under Chapter 35 is inextricably intertwined with whether the Veteran's cause of death is service-connected, adjudication of that matter must be deferred, pending resolution of the service connection claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Compensation and Pension service conduct a review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicide agents were used, stored, transported, or otherwise may have come in contact with the Veteran at his various duty stations during service (between March 1976 and March 1979).  

2. If the C&P service cannot verify exposure, forward the Veteran's files, specifically noting the Veteran's service dates and duty locations, to the Joint Services Records Research Center (JSRRC) and request verification of herbicide exposure at any time during the Veteran's active service.  If the JSRRC is limited in the time windows it may review, it is to conduct as many reviews of consecutive time windows as needed to encompass the entirety of the Veteran's active service (from March 1976 to March 1979).  All steps taken and the ultimate findings must be documented in a formal finding.  

3. Thereafter, conduct any additional development that might be indicated by the results of the above development (i.e., obtaining a medical opinion if herbicide exposure is confirmed).  

4. The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue a supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


